



Exhibit 10.1




CREDIT AGREEMENT
dated as of
May 29, 2019
among
KEURIG DR PEPPER INC.,
as Borrower
THE LENDERS PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.
and
GOLDMAN SACHS BANK USA
as Joint Lead Arrangers and Joint Bookrunners
BANK OF AMERICA, N.A.
and
GOLDMAN SACHS BANK USA
as Syndication Agents






--------------------------------------------------------------------------------





Table of Contents
Page
Article I
Definitions
Section 1.01
 
Defined Terms
 
1


Section 1.02
 
Classification of Loans and Borrowings
 
24


Section 1.03
 
Terms Generally
 
24


Section 1.04
 
Accounting Terms; GAAP
 
24


Section 1.05
 
Reserved
 
25


Section 1.06
 
LIBOR Replacement
 
25



Article II
The Credits
Section 2.01
 
Commitments; Loans
 
26


Section 2.02
 
Loans and Borrowings
 
26


Section 2.03
 
Requests for Borrowings
 
27


Section 2.04
 
[Reserved]
 
28


Section 2.05
 
[Reserved]
 
28


Section 2.06
 
Funding of Borrowings
 
28


Section 2.07
 
Interest Elections
 
28


Section 2.08
 
Termination and Reduction of Commitments
 
29


Section 2.09
 
Repayment of Loans; Evidence of Debt
 
30


Section 2.10
 
Prepayment of Loans
 
31


Section 2.11
 
Fees
 
31


Section 2.12
 
Interest
 
32


Section 2.13
 
Alternate Rate of Interest
 
32


Section 2.14
 
Increased Costs
 
34


Section 2.15
 
Break Funding Payments
 
35


Section 2.16
 
Taxes
 
36


Section 2.17
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
40


Section 2.18
 
Mitigation Obligations; Replacement of Lenders
 
41


Section 2.19
 
Defaulting Lenders
 
42


Section 2.20
 
[Reserved]
 
43


Section 2.21
 
Team-Out Option
 
43



Article III
Representations and Warranties
Section 3.01
 
Organization; Powers
 
43


Section 3.02
 
Authorization; Enforceability
 
44







--------------------------------------------------------------------------------





Section 3.03
 
Governmental Approvals; No Conflicts
 
44


Section 3.04
 
Financial Condition; No Material Adverse Change
 
44


Section 3.05
 
Properties
 
44


Section 3.06
 
Litigation and Environmental Matters
 
45


Section 3.07
 
Compliance with Laws
 
45


Section 3.08
 
Investment Company Status
 
45


Section 3.09
 
Taxes
 
45


Section 3.10
 
ERISA
 
45


Section 3.11
 
Disclosure
 
46


Section 3.12
 
Margin Regulations
 
46


Section 3.13
 
EEA Financial Institutions
 
46


Section 3.14
 
Anti-Corruption Laws and Sanctions
 
46


Section 3.15
 
Solvency
 
46



Article IV
CONDITIONS
Section 4.01
 
Effective Date
 
47


Section 4.02
 
Conditions to Borrowings
 
48


Section 4.03
 
Determinations under Sections 4.01 and 4.02
 
49



Article V
Affirmative Covenants
Section 5.01
 
Financial Statements; Ratings Change and Other Information
 
49


Section 5.02
 
Notices of Material Events
 
50


Section 5.03
 
Existence; Conduct of Business
 
51


Section 5.04
 
Payment of Taxes
 
51


Section 5.05
 
Maintenance of Properties; Insurance
 
51


Section 5.06
 
Books and Records; Inspection Rights
 
51


Section 5.07
 
Compliance with Laws
 
52


Section 5.08
 
Use of Proceeds
 
52


Section 5.09
 
Additional Guarantors; Release of Guarantors
 
52



Article VI
Negative Covenants
Section 6.01
 
Liens
 
53


Section 6.02
 
Fundamental Changes
 
54


Section 6.03
 
[Reserved]
 
55


Section 6.04
 
Financial Covenant; Leverage
 
55


Section 6.05
 
Transactions with Affiliates
 
56







--------------------------------------------------------------------------------





Article VII
Events of Default
Article VIII
The Administrative Agent; the Agents
Section 8.01
 
The Administrative Agent; the Agents
 
59


Section 8.02
 
Administrative Agent's Reliance, Indemnification
 
62


Section 8.03
 
Certain ERISA Matters
 
63



Article IX
Miscellaneous
Section 9.01
 
Notices
 
64


Section 9.02
 
Waivers; Amendments
 
67


Section 9.03
 
Expenses; Indemnity; Damage Waiver
 
68


Section 9.04
 
Successors and Assigns
 
70


Section 9.05
 
Survival
 
74


Section 9.06
 
Counterparts; Integration; Effectiveness
 
74


Section 9.07
 
Severability
 
74


Section 9.08
 
Right of Setoff
 
75


Section 9.09
 
Governing Law; Jurisdiction; Consent to Service of Process
 
75


Section 9.10
 
WAIVER OF JURY TRIAL
 
75


Section 9.11
 
Headings
 
76


Section 9.12
 
Confidentiality
 
76


Section 9.13
 
Interest Rate Limitation
 
77


Section 9.14
 
Patriot Act
 
78


Section 9.15
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 
78


Section 9.16
 
No Advisory or Fiduciary Responsibility
 
78


Section 9.17
 
Release of Guarantors
 
79















--------------------------------------------------------------------------------





SCHEDULES:
Schedule 2.01
Commitments
 
 
Schedule 6.01
Existing Liens
 
 
Schedule 6.05
Transactions with Affiliates



EXHIBITS:
Exhibit A
Form of Assignment and Assumption
 
 
Exhibit B
Form of Guaranty
 
 
Exhibit C
[Reserved]
 
 
Exhibit D-1
Form of U.S. Tax Compliance Certificate
(Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
 
 
Exhibit D-2
Form of U.S. Tax Compliance Certificate
(Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Exhibit D-3
Form of U.S. Tax Compliance Certificate
(Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
 
Exhibit D-4
Form of U.S. Tax Compliance Certificate
(Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
 
Exhibit E
Form of Solvency Certificate















--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of May 29, 2019 (as amended, restated, increased,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), among KEURIG DR PEPPER INC., as Borrower, the LENDERS from time to
time party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
ARTICLE I


DEFINITIONS


Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any dollar Loan or dollar Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternative Base Rate.
“Acquisition” means the series of transactions consummated on July 9, 2018
pursuant to that certain merger agreement dated January 29, 2018, by and among
Dr Pepper Snapple Group, Inc. (n/k/a the Borrower), Salt Merger Sub, Inc. and
Maple Parent Holdings Corp.
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor appointed
pursuant to Section 8.01(f).
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 9.01(d).
“Agents” means, collectively, the Administrative Agent and the Syndication
Agents.
“Agreement” has the meaning assigned to such term in the preamble.
“Alternative Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in
effect on such day plus 1/2 of 1% and (c) the Adjusted Eurodollar Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted Eurodollar Rate for any day shall be based on the rate


1

--------------------------------------------------------------------------------





appearing on the Reuters Screen LIBOR01 or LIBOR02 Page (or otherwise on the
Reuters screen) (or on any successor or substitute page of such service, or any
successor to or substitute for such service providing rate quotations comparable
to those currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time on such day. Any change in the Alternative
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Adjusted Eurodollar Rate,
respectively. If the Alternative Base Rate is being used as an alternate rate of
interest pursuant to Section 2.13 hereof, then the Alternative Base Rate shall
be the greater of clauses (a) and (b) above and shall be determined without
reference to clause (c) above. If the Alternative Base Rate as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time that
prohibit bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the Commitment Fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case may be, based
upon the ratings by S&P and Moody’s, respectively, applicable on such date to
the Index Debt:
Index Debt Ratings:
ABR Spread
Eurodollar Spread
Commitment Fee Rate
Category 1
 
 
 
Index Debt ratings of at least A- by S&P and/or A3 by Moody’s
0.000%
1.000%
0.060%
 
 
 
 
Category 2
 
 
 
Index Debt ratings less than Category 1, but at least BBB+ by S&P and/or Baa1 by
Moody’s
0.125%
1.125%
0.080%
 
 
 
 
Category 3
 
 
 
Index Debt ratings less than Category 2, but at least BBB by S&P and/or Baa2 by
Moody’s
0.250%
1.250%
0.100%
Category 4
 
 
 



2

--------------------------------------------------------------------------------





Index Debt Ratings:
ABR Spread
Eurodollar Spread
Commitment Fee Rate
Index Debt ratings less than Category 3, but at least BBB- by S&P and/or Baa3 by
Moody’s
0.5%
1.5%
0.125%
 
 
 
 
Category 5
 
 
 
Index Debt ratings less than Category 4
0.625%
1.625%
0.15%
 
 
 
 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01 or otherwise. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders whose consent is required by Section 9.02 shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Rate shall be determined by
reference to the rating most recently in effect prior to such change or
cessation.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b)(ii).
“ASC” has the meaning assigned to such term in Section 1.04(a).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments in full.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


3

--------------------------------------------------------------------------------





“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).
“Bookrunners” means, collectively, JPMorgan, BofA Securities, Inc. and Goldman
Sachs Bank USA, in their capacities as lead arrangers and bookrunners.
“Borrower” means Keurig Dr Pepper Inc., a Delaware corporation.
“Borrowing” means an advance of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
“Borrowing Minimum” means $10,000,000.
“Borrowing Multiple” means $1,000,000.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means (a) any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to any interest rate setting as to any
Eurodollar Loan, any funding, disbursement, settlement and/or payments in
respect of such Eurodollar Loan or any other


4

--------------------------------------------------------------------------------





dealing to be carried out pursuant to this Agreement in respect of any such
Eurodollar Loan, any such day that is also a day on which dealings in deposits
in dollars are conducted by and between banks in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that all obligations of any Person that are or would have
been treated as operating leases (including for avoidance of doubt, any network
lease or any operating indefeasible right of use) for purposes of GAAP prior to
the issuance by the Financial Accounting Standards Board on February 25, 2016 of
an Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations for
purpose of this Agreement (whether or not such operating lease obligations were
in effect on such date) notwithstanding the fact that such obligations are
required in accordance with the ASU (on a prospective or retroactive basis or
otherwise) to be treated as Capital Lease Obligations in the financial
statements to be delivered pursuant to Section 5.01.
“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.
“CFC Holdco” means a Domestic Subsidiary substantially all of whose assets
consist (directly or indirectly through entities that are disregarded for U.S.
federal income tax purposes) of the voting Stock and/or Stock Equivalents of one
or more CFCs.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) (other than any corporation owned, directly or indirectly, by
the stockholders of the Borrower in substantially the same proportions as their
ownership of stock in the Borrower), of Stock representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Stock
of the Borrower or (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated or approved by the board of directors of the Borrower nor (ii)
approved or appointed by directors so nominated.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, (a) the adoption of any law, rule, regulation or treaty by any
Governmental Authority, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.14(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary (x) all requests,
rules, guidelines or directives issued under, or in connection with, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and (y) all


5

--------------------------------------------------------------------------------





requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.
“Charges” has the meaning assigned to such term in Section 9.13.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
or established in accordance with Section 2.20, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Commitments as of the Effective Date is $750,000,000.
“Commitment Fee” has the meaning assigned to such term in Section 2.11(a).
“Commitment Termination Date” means May 27, 2020.
“Communications” has the meaning provided to such term in Section 9.01(b).
“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its subsidiaries in accordance with GAAP.
“Consolidated EBITDA” means, with respect to any Person, for any period,
Consolidated Net Income of such Person for such period plus (A) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of:
1.
the aggregate amount of Consolidated Interest Expense for such period,

2.
expense for income taxes paid or accrued for such period,

3.
all amounts attributable to (i) the write-off or amortization of deferred
financing costs and premiums paid or other expenses incurred directly in
connection with any early extinguishment of Indebtedness or (ii) depreciation,
amortization (including amortization of goodwill and other intangible assets) or
impairment of goodwill or other intangible assets for such period,

4.
(i) any extraordinary, unusual or non-recurring charges, expenses and losses
during such period (including costs, expenses and payments, in connection with
actual or prospective litigation, legal settlements, fines, judgments or
orders), (ii) any non-cash charges, expenses or losses and (iii) any costs,
charges, accruals, reserves or expenses attributable to the undertaking and/or
implementation of cost savings, synergies, operating expense reductions,
business optimization initiatives, integration, transition, decommissioning,
consolidation and other restructuring costs, charges, accruals, reserves or
expenses (including costs related to the opening, pre-opening, expansion,



6

--------------------------------------------------------------------------------





closure and/or consolidation of stores, offices and facilities (including rent
termination, moving and relocation costs), costs related to the termination of
distributor and joint venture arrangements and discontinued operations, costs,
expenses or charges associated with inventory obsolescence (including, resulting
from discontinued products and excess inventory), retention charges, contract
termination costs, recruiting, signing, retention or completion bonuses and
expenses, severance expenses and any cost associated with any modification to
any pension and post-retirement employee benefit plan, software and other
systems development, establishment and implementation costs, costs relating to
entry into a new market, project startup costs, costs relating to any strategic
initiative or new operations and conversion costs and any business development,
consulting or legal costs and fees relating to the foregoing),
5.
the aggregate amount of all non-cash compensation charges incurred during such
period arising from the grant of or the issuance of Stock or Stock Equivalents
and any equity incentive plans, arrangements or programs,

6.
any loss realized by such Person or any of its Subsidiaries in connection with
any dispositions (other than sales of inventory in the ordinary course of
business) or discontinued operations that occur during such period,

7.
at the discretion of the Borrower, Transaction Costs (including those related to
the Transactions) incurred or paid in cash in such period (whether or not such
underlying transaction is successful),

8.
the amount of pro forma cost savings, operating expense reductions and synergies
related to the Acquisition, any acquisitions or other investments, dispositions,
restructurings, cost savings initiatives or other initiatives that are
reasonably identifiable, factually supportable and projected by the Borrower in
good faith to result from actions taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower) within 24 months after the Acquisition, such
acquisition or other investment, disposition, restructuring, cost savings
initiative or other initiative, as applicable, net of the amount of actual
benefits realized prior to or during such period from such actions,

9.
any earn-out obligation and contingent consideration obligations (including
adjustments thereof and purchase price adjustments) incurred in connection with
the Acquisition and/or any acquisition or other investment (including any
acquisition or other investment consummated prior to the Effective Date) which
is paid or accrued during the applicable period,

10.
the amount of any expense or deduction associated with any subsidiary of such
Person attributable to non-controlling interests or minority interests of third
parties,

11.
the amount of any fee, cost, expense or reserve, including in respect of any
product recall, to the extent actually reimbursed or reimbursable by third
parties pursuant to indemnification, reimbursement, insurance or similar
arrangements; provided that, the



7

--------------------------------------------------------------------------------





Borrower in good faith expects to receive reimbursement for such fee, cost,
expense or reserve within the next four fiscal quarters (it being understood
that to the extent not actually received within such fiscal quarters, such
reimbursement amounts shall be deducted in calculating Consolidated EBITDA for
such fiscal quarters),
12.
(i) any unrealized or realized net foreign currency translation or transaction
gains or losses, and (ii) any unrealized net losses, charges or expenses and
unrealized net gains in the fair market value of any arrangements under any
swap, cap, collar, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial or pricing risk
or value or any similar transaction or any combination of these transactions,
and

13.
the amount of any charge, cost or expense in connection with a single or
one-time event, including, without limitation, in connection with (x) the
Acquisition and/or any acquisition or other investment consummated before or
after the Effective Date, (y) the consolidation, closing or reconfiguration of
any facility during such period and (z) early extinguishment of Indebtedness,

minus (B) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of (i) any extraordinary, unusual or
non-recurring income or gains during such period, (ii) any credit for income
taxes paid or accrued in such period, (iii) any other gains realized by such
Person or any of its Subsidiaries in connection with any dispositions (other
than sales of inventory in the ordinary course of business) that occur during
such period and (iv) any other non-cash income or gains during such period.
“Consolidated Interest Expense” means, with respect to any Person, for any
period, the amount of interest expense reflected on the consolidated statement
of income of such Person and its subsidiaries for such period in conformity with
GAAP.
“Consolidated Net Income” means, with respect to any Person, for any period, the
amount of net income reflected on the consolidated statement of income of such
Person and its subsidiaries for such period in conformity with GAAP.
“Consolidated Total Assets” means, as of the date of determination, total assets
of the Borrower and its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of such date.
“Consolidated Total Debt” means (a) as of the date of determination, the
aggregate amount of Indebtedness (other than clauses (c), (d), (e) and (i)
thereof) reflected on the consolidated balance sheet of the Borrower and its
Subsidiaries as of such date in conformity with GAAP minus (b) unrestricted and
unencumbered cash and cash equivalents maintained by the Borrower and its
Subsidiaries in an aggregate amount not to exceed $300 million at any time.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise


8

--------------------------------------------------------------------------------





voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
“Credit Party” means the Administrative Agent or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the receipt by the Administrative Agent or the
Borrower, as applicable, of such certification in form and substance
satisfactory to the requesting party and the Administrative Agent, or (d) has or
has had a direct or indirect parent become the subject (i) of a Bankruptcy Event
or (ii) Bail-In Action; provided further that a Lender shall not become a
Defaulting Lender solely as a result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over such Lender or Person controlling such Lender by a
Governmental Authority or an instrumentality thereof.
“Disclosing Party” has the meaning assigned to such term in Section 9.12(a).
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.
“Division Successor Borrower” has the meaning assigned to such term in
Section 6.02.


9

--------------------------------------------------------------------------------





“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of a financial institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” has the meaning assigned to such term in Section 4.01.
“Electronic System” has the meaning provided to such term in Section 9.01(b).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or, as
such relate to exposure to Hazardous Materials, to health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m), (n) or (o) of the Code


10

--------------------------------------------------------------------------------





“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure to satisfy
statutory minimum funding standards with respect to any Plan; (c) the filing
pursuant to Section 412(c) of the Code of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliates
of any liability with respect to the withdrawal from any Plan or Multiemployer
Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Eurodollar Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Subsidiary” means (a) any Foreign Subsidiary, (b) any Domestic
Subsidiary (i) that is a direct or indirect subsidiary of a Foreign Subsidiary
or a CFC Holdco or (ii) that is a CFC Holdco or (c) any Subsidiary with respect
to which the Guaranty would result in material adverse Tax consequences as
reasonably determined by the Borrower in consultation with the Administrative
Agent.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment or becomes a
party to this Agreement (other than pursuant to an assignment request by the
Borrower under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.16(a), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s


11

--------------------------------------------------------------------------------





failure to comply with Section 2.16(e) and (d) any U.S. federal withholding
Taxes imposed under FATCA.
“Facility Termination” has the meaning assigned to such term in Section 9.17(c).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. If the Federal Funds Effective Rate
shall be less than zero, it shall be deemed zero for purposes hereof.
“Fee Letter” means the fee letter agreement dated May 29, 2019, by and among the
Borrower and JPMorgan.
“Financial Officer” means, with respect to any Person, its chief financial
officer, principal accounting officer, treasurer or controller.
“Foreign Lender” means any Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States, any state thereof or the District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.
“Governmental Authority” means any supranational body, the government of the
United States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other payment obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial


12

--------------------------------------------------------------------------------





statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other payment obligation or (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness or payment obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business, or customary and reasonable indemnity obligations
in effect on the Effective Date or entered into in connection with any
acquisition or disposition of assets.
“Guarantor” means (a) each Subsidiary that is required to become (and is) a
party to the Guaranty pursuant to Section 5.09 and (b) any other Subsidiary that
voluntarily becomes a party to the Guaranty, in each case, other than those
Subsidiaries released from their obligations under the Guaranty pursuant to
Section 5.09, Section 9.17 or otherwise.
“Guaranty” means the Guaranty, executed and delivered by each Guarantor, in
substantially the form of Exhibit B.
“Hazardous Materials” means all explosive or radioactive substances or wastes,
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature regulated as hazardous or toxic,
or a pollutant or contaminant, pursuant to any Environmental Law.
“IBA” has the meaning assigned to such term in Section 1.06.
“Impacted Interest Period”: has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i)
intercompany expenses and charges among such Person and its subsidiaries, (ii)
accounts payable incurred in the ordinary course of business and (iii) any
earn-out obligation until such earn-out obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and if not paid after
becoming due and payable), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations of such Person as an account
party in respect of letters of credit and letters of guaranty (but only to the
extent drawn and not reimbursed) and (i) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be the lesser of (i) the aggregate unpaid amount


13

--------------------------------------------------------------------------------





of such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith. Notwithstanding the
foregoing, any Indebtedness that has been defeased in accordance with GAAP or
defeased pursuant to the deposit of cash or Permitted Investments (in an amount
sufficient to satisfy all such obligations relating to such Indebtedness at
maturity or redemption, as applicable, and all payments of interest and premium,
if any) in a trust or account created or pledged for the benefit of the holders
of such Indebtedness, and subject to the other applicable terms of the
instrument governing such Indebtedness, shall, to the extent so defeased, not
constitute or be deemed “Indebtedness”.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than, for the
avoidance of doubt, a Subsidiary) or subject to any other credit enhancement.
“Information” has the meaning assigned to such term in Section 9.12(a).
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, with the consent of each Lender, twelve months thereafter (or any such
shorter period, including one week), as the Borrower may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Borrowing,
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest


14

--------------------------------------------------------------------------------





error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the applicable Screen Rate in dollars for the longest period that
is shorter than the Impacted Interest Period and (b) the applicable Screen Rate
in dollars for the shortest period that exceeds the Impacted Interest Period, in
each case, at such time.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Leverage Ratio” has the meaning assigned to such term in Section 6.04.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 or LIBOR02 Page (or
otherwise on the Reuters screen or on any successor or substitute page of such
service, or any successor to or substitute for such service; in each case, the
“Screen Rate”) providing rate quotations comparable to those currently provided
on such page of such service, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollars in the London interbank market at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollars with a maturity comparable to such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided further that if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”), then the LIBO Rate shall be the Interpolated Rate
at such time; provided that if any Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Lien” means any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge, security interest or similar preferential arrangement of
any kind in the nature of security including any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan Documents” means, collectively, this Agreement, each Promissory Note, the
Guaranty and, to the extent expressly designated as a “Loan Document” by the
Borrower and the Administrative Agent, each certificate, agreement or document
executed by the Borrower or any of its Subsidiaries and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.
“Loan Parties” means, as of any date, the Borrower and each Guarantor.
“Loans” means loans made pursuant to Section 2.01.
“Material Acquisition” has the meaning assigned to such term in Section 6.04.
“Material Adverse Change” means any material adverse change in the business,
business operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole.


15

--------------------------------------------------------------------------------





“Material Adverse Effect” means a material adverse effect on (a) the business,
business operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Guarantors (taken as a whole) to perform their payment obligations under this
Agreement or (c) the rights and remedies of the Lenders under this Agreement.
“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Borrower or a Material Subsidiary that is outstanding in an amount exceeding the
Minimum Threshold.
“Material Subsidiary” means, at any date of determination, each Subsidiary
which, as of the end of the most recent fiscal quarter of the Borrower occurring
immediately prior to such date of determination, individually contributed
greater than 10.0% of Consolidated Total Assets, after intercompany
eliminations.
“Maturity Date” means the Commitment Termination Date or any later date to which
the Maturity Date shall have been extended pursuant to Section 2.21; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning assigned to such term in Section 9.13.
“Minimum Threshold” means an outstanding aggregate principal amount exceeding
$250,000,000.
“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which the Borrower or any ERISA Affiliate has any obligation to
make contributions.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means for any day, the greater of (a) the Federal Funds Effective
Rate (which if less than zero shall be deemed to be zero) in effect on such day
and (b) the Overnight Bank Funding Rate in effect on such day (or for any day
that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. on such day received to the Administrative Agent from a Federal
funds broker of recognized standing selected by it; provided, further, that if
any of the aforesaid rates shall be less than zero, such rates shall be deemed
to be zero.
“Obligations” means the Loans and all other amounts owing by the Borrower to the
Administrative Agent, any Lender, any Affiliate of any of them or any
Indemnitee, of every type and description (whether by reason of an extension of
credit, loan, guarantee, indemnification or otherwise), present or future,
arising under this Agreement or any other Loan Document, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guarantee or other instrument or for the
payment of money, including all


16

--------------------------------------------------------------------------------





fees, interest, charges, expenses, attorneys’ fees and disbursements and other
sums chargeable to the Borrower under this Agreement or any other Loan Document.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning set forth in Section 9.04(c)(i).
“Participant Register” has the meaning set forth in Section 9.04(c)(ii).
“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.) as
amended from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)Liens for Taxes (i) that are not overdue for a period of more than 30 days or
that are being contested in compliance with Section 5.04, or (ii) with respect
to which the failure to make payment could not reasonably be expected to have a
Material Adverse Effect;
(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s landlord’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days (or if more
than 60 days overdue, are unfiled and no other action has been taken to enforce
such Liens) or are being contested in compliance with Section 5.04;
(c)(i) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or


17

--------------------------------------------------------------------------------





regulations and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;
(d)Liens arising out of pledges or deposits to secure the performance of bids,
tenders, insurance or other contracts (other than for the repayment of borrowed
money), leases or to secure statutory obligations, surety or appeal bonds, or
indemnity, performance or other similar bonds and other obligations of a like
nature (including those to secure health, safety and environmental obligations),
in each case in the ordinary course of business;
(e)judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)easements, restrictions, rights-of-way and similar encumbrances and minor
title defects on real property imposed pursuant to any law (including any
Environmental Law) or arising in the ordinary course of business that do not
secure any payment obligations and do not, in the aggregate, materially detract
from the value of the affected property or interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;
(g)leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Borrower and its Subsidiaries, taken as a whole, or (ii) secure
any Indebtedness;
(h)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;
(i)Liens (i) of a collection bank on the items in the course of collection, (ii)
attaching to commodity trading accounts or other commodities brokerage accounts
incurred in the ordinary course of business and (iii) in favor of a banking or
other financial institution arising as a matter of law encumbering deposits or
other funds maintained with a financial institution (including the right of set
off) and which are customary in the banking industry;
(j)any interest or title of a lessor under leases entered into by the Borrower
or any Subsidiaries and financing statements with respect to a lessor’s right in
and to property leased to such Person;
(k)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiaries in the ordinary course of business;
(l)Liens deemed to exist in connection with Permitted Investments and reasonable
customary initial deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other brokerage accounts maintained in the
ordinary course of business and not for speculative purposes;


18

--------------------------------------------------------------------------------







(m)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business;
(n)Liens solely on any cash earnest money deposits made by the Borrower or any
Subsidiaries in connection with any letter of intent or purchase agreement;
(o)ground leases in respect of real property on which facilities owned or leased
by the Borrower or any of its Subsidiaries are located;
(p)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(q)any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property that does not
materially interfere with the ordinary conduct of the business of the Borrower
or any Subsidiary;
(r)Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods;
(s)Liens in connection with the sale or transfer of the Stock in a Subsidiary
not prohibited under this Agreement and customary rights and restrictions
contained in agreements relating to such sale or transfer, in each case, pending
the completion thereof;
(t)Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower in the ordinary course of business; and
(u)Liens on cash, cash equivalents or marketable securities of the Borrower or
any Subsidiary securing obligations of the Borrower or any Subsidiary under Swap
Agreements not incurred for speculative purposes.
“Permitted Investments” means:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)investments in commercial paper maturing within 12 months from the date of
acquisition thereof;


19

--------------------------------------------------------------------------------





(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 12 months from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
(e)money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $1,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Promissory Note” has the meaning assigned to such term in Section 2.09(e).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Recipient” means the Administrative Agent and any Lender.
“Reference Period” has the meaning set forth in Section 1.04(b).
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having more than 50% in total of
the aggregate outstanding amount of the Commitments or, after the Commitment
Termination Date


20

--------------------------------------------------------------------------------





(or if earlier, any other date on which the Commitments have been terminated in
full), the aggregate Revolving Credit Exposure.
“Responsible Officer” means, with respect to any Person, its president,
Financial Officer or other executive officer.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans at such time.
“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business (or any successor thereto).
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Sanctions” means any international economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of the Treasury or the U.S. Department of State, or (b)
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.
“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate”.
“SEC” means the United States Securities and Exchange Commission or any
successor thereto.
“Significant Subsidiary” means any Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X promulgated
pursuant to the Securities Act of 1933, as amended, as in effect on the
Effective Date.
“Solvent” means, with respect to the Borrower and its Subsidiaries, (a) the fair
value of the assets of the Borrower and its Subsidiaries, on a consolidated
basis, exceeds, on a consolidated basis, their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in,


21

--------------------------------------------------------------------------------





business for which they have unreasonably small capital. For the purposes of the
foregoing, the amount of any contingent liability at any time shall be computed
as the amount that would reasonably be expected to become an actual and matured
liability.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurodollar Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentage shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held.
“Subsidiary” means any direct or indirect subsidiary of the Borrower.
“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master;


22

--------------------------------------------------------------------------------





provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements.
“Syndication Agents” means Bank of America, N.A and Goldman Sachs Bank USA.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments, fees or similar charges imposed (including by deduction or
withholding, including backup withholding) by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term-Out Fee” has the meaning assigned to such term in Section 2.11(b).
“Term-Out Option” has the meaning assigned to such term in Section 2.21.
“Threshold Indebtedness” has the meaning assigned to such term in Section 5.09.
“Transaction Costs” means, with respect to any period, all non-recurring
transaction fees, costs and expenses relating to (i) the pay-off, redemption,
defeasance, repurchase, incurrence, assumption and/or establishment of any
Indebtedness (including the Indebtedness evidenced by the Loan Documents) of the
Borrower and/or its Subsidiaries and/or (ii) any acquisition (including the
Acquisition) or disposition by the Borrower and/or its Subsidiaries, in each
case, including, without limitation, any non-recurring financing related fees,
merger and acquisition fees, legal fees and expenses, due diligence fees or any
other non-recurring transaction fees, costs and expenses in connection with any
of the foregoing.
“Transactions” means the negotiation, execution and delivery of this Agreement
and the making of any Loans hereunder on the Effective Date and the payment of
fees and expenses related thereto.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Alternative Base
Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(e)(ii)(B)(3).


23

--------------------------------------------------------------------------------





“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or “Eurodollar Loan”). Borrowings also may be classified and referred to
by Type (e.g., a “Eurodollar Borrowing”).


Section 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law, rule or regulation herein shall, unless otherwise specified, refer to
such law, rule or regulation as amended, modified or supplemented from time to
time and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.


Section 1.04    Accounting Terms; GAAP. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be


24

--------------------------------------------------------------------------------





construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification (“ASC”) 825-10-25 (or any other Accounting Standards Codification
or Financial Borrower Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) any treatment of Indebtedness in respect of
convertible debt instruments under ASC 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.


(b)For the purpose of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters of the Borrower (each such period, a “Reference
Period”), (i) if during such Reference Period the Borrower or any Subsidiary
shall have made any disposition, Consolidated EBITDA for such Reference Period
shall be calculated after giving effect thereto on a pro forma basis, and (ii)
if during such Reference Period the Borrower or any Subsidiary shall have made
an acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis; provided, that
Borrower shall not be required to calculate Consolidated EBITDA on a pro forma
basis with respect to any acquisition and disposition if the Borrower determines
in its sole discretion that it does not have reasonably and readily identifiable
information to make such pro forma calculation. Notwithstanding the foregoing,
if for SEC reporting purposes the Borrower is required to prepare pro forma
financial statements in connection with an acquisition or disposition of the
Borrower or its Subsidiaries, then the Borrower will calculate Consolidated
EBITDA on a pro forma basis with respect to such acquisition and/or disposition.


Section 1.05    Reserved.
 
Section 1.06    LIBOR Replacement. The interest rate on Eurodollar Loans is
determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.13 of this Agreement, such
Section 2.13 provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 2.13, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to


25

--------------------------------------------------------------------------------





any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.13, will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.


ARTICLE II


The Credits
Section 2.01    Commitments; Loans. Subject to the terms and conditions set
forth herein, each Lender agrees to make Loans denominated in dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Loans.


Section 2.02    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.


(b)Subject to Section 2.13 and Section 2.07(e), each Borrowing shall be ABR
Loans or Eurodollar Loans, as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement (it being
understood that any such Affiliate that makes a Loan shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest in such Loan from such Lender by assignment
pursuant to Section 9.04(b)); provided further that, as a result of the exercise
of such option, such Lender, or such foreign branch or Affiliate of such Lender
shall not be entitled to receive any greater payment under Section 2.14 or 2.16
than such Lender is entitled to prior to exercising such option; and provided
further that each such foreign branch or Affiliate agrees to comply with the
requirements of Section 2.16 and be subject to the provisions of Section 2.18 as
though it were a Lender.


(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments. Borrowings
of more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of 15 Eurodollar Borrowings.


26

--------------------------------------------------------------------------------





(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Commitment
Termination Date (or, if the Term-Out Option has been exercised, the Maturity
Date as it has been extended pursuant thereto).


Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone or, subject
to Section 9.01(b), facsimile or electronic mail (a) in the case of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, the same Business Day
as the proposed Borrowing (or, solely in the case of any ABR Borrowing to be
provided on the Effective Date, not later than 12:00 p.m., New York City time
one Business Day before the date of the proposed Borrowing (or such later time
as may be agreed by the Administrative Agent)). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery
or, subject to Section 9.01(b), facsimile or electronic mail to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)the aggregate amount of the requested Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day;
(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
(iv)in the case of a Eurodollar Borrowing, the initial Interest Period, to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04    [Reserved].


Section 2.05    [Reserved].


Section 2.06    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time (or, in the case of
a notice for a same day Borrowing of ABR


27

--------------------------------------------------------------------------------





Loans, 3:00 p.m., New York City time) to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the aggregate amounts so received from the Lenders, in immediately
available funds, to an account of the Borrower pursuant to instructions of the
Borrower on file with the Administrative Agent or otherwise designated by the
Borrower in the applicable Borrowing Request.


(c)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.


Section 2.07    Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods, therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.


(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone, subject to Section 9.01(b),
facsimile or electronic mail by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or, subject to Section 9.01(b),
facsimile or electronic mail to the Administrative Agent with a written Interest
Election Request in a form approved by the Administrative Agent, such approval
not to be unreasonably withheld or delayed, and signed by the Borrower.
(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:




28

--------------------------------------------------------------------------------





i.the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
ii.the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
iii.whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
iv.if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period, to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall have an Interest Period of
one month’s duration. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
Section 2.08    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Commitment Termination Date.
(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures would exceed the total
Commitments.
(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or reduction
(or such shorter notice as may be satisfactory to the Administrative Agent),
specifying such election and the effective date


29

--------------------------------------------------------------------------------





thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the occurrence of an event, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.


Section 2.09    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender, the then unpaid principal amount of each Loan on the earlier of (i)
the Maturity Date and (ii) the date of termination of the Commitments in full
(other than as a result of the exercise of the Term-Out Option pursuant to
Section 2.21).
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c)The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
(d)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein (absent manifest error); provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)Any Lender may request that Loans made by it be evidenced by a promissory
note (a “Promissory Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a Promissory Note payable to such Lender and its
registered assigns and in a form approved by the Administrative Agent.
Section 2.10    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Loan in whole or in part, subject
to prior notice in accordance with paragraph (b) of this Section.
(b)The Borrower shall notify the Administrative Agent by telephone, facsimile or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, facsimile or electronic mail) of any prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 2:00 p.m., New
York City time, three Business Days


30

--------------------------------------------------------------------------------





before the date of prepayment (or such shorter notice as may be satisfactory to
the Administrative Agent) or (ii) in the case of prepayment of an ABR Borrowing,
not later than 2:00 p.m., New York City time, on the date of prepayment (or such
shorter notice as may be satisfactory to the Administrative Agent). Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, a notice of prepayment delivered by the Borrower may state that such
notice is conditioned upon the occurrence of an event, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued and unpaid
interest to the extent required by Section 2.12.
Section 2.11    Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee (the “Commitment Fee”), which
shall accrue at the Applicable Rate on the daily amount of the unused Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates. Accrued Commitment Fees
shall be payable in arrears on the last Business Day of March, June, September
and December of each year and on the date on which the Commitments terminate
(including upon the Commitment Termination Date) commencing on the first such
date to occur after the Effective Date. All Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
(b)On the Commitment Termination Date, the Borrower agrees to pay to the
Administrative Agent, for the account of each Lender, a fee equal to 1.00% of
the aggregate principal amount of such Lender’s outstanding Loans (if any) that
have been termed out on the Commitment Termination Date as a result of the
exercise of the Term-Out Option pursuant to Section 2.21 (the “Term-Out Fee”).
(c)The Borrower agrees to pay to the Agents and the Bookrunners the additional
fees, the amount and dates of payment of which are embodied in the Fee Letter.
(d)All fees payable hereunder (other than under the Fee Letter) shall be paid on
the dates due, in immediately available funds in dollars, to the Administrative
Agent for distribution, in the case of Commitment Fees and the Term-Out Fee, to
the Lenders. Fees paid shall not be refundable under any circumstances. All fees
payable under the Fee Letter shall be paid in accordance with the terms thereof.
Section 2.12    Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternative Base Rate plus the Applicable Rate.
(b)[Reserved].
(c)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted Eurodollar Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
(d)[Reserved].


31

--------------------------------------------------------------------------------





(e)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal or interest of any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(f)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon the earlier of (i) Maturity Date and (ii)
the termination of the Commitments (other than as a result of the exercise of
the Term-Out option pursuant to Section 2.21); provided that (i) interest
accrued pursuant to paragraph (e) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(g)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternative Base Rate at times
when the Alternative Base Rate is based on the Prime Rate shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternative Base Rate, Adjusted
Eurodollar Rate, LIBO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.
Section 2.13    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate or LIBO Rate, as applicable (including
because the Screen Rate is not available or published on a current basis), for
such Interest Period; or
(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
Eurodollar Rate or LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be


32

--------------------------------------------------------------------------------





made as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.
If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that either (i) the circumstances set forth in
subparagraph (a) of this Section 2.13 have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in subparagraph (a)
of this Section 2.13 have not arisen, but (w) the supervisor for the
administrator of the Screen Rate has made a public statement that the
administrator of the Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the Screen Rate), (x) the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the Screen Rate), (y) the supervisor for the
administrator of the Screen Rate has made a public statement identifying a
specific date after which the Screen Rate will permanently or indefinitely cease
to be published or (z) the supervisor for the administrator of the Screen Rate
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which the Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided that, if such alternate rate of interest as so determined would be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date such amendment is provided to
the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this paragraph, only to the extent the Screen Rate for and
such Interest Period is not available or published at such time on a current
basis), (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and (y) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.
Section 2.14    Increased Costs. (a) If any Change in Law shall:
(i)subject the Administrative Agent or any Lender to any Taxes (other than (A)
Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
(ii)impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement) against assets of,


33

--------------------------------------------------------------------------------





deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted Eurodollar Rate); or
(iii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than with respect to Taxes) affecting this Agreement,
Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then, upon request of such Lender, the Borrower will pay
to such Lender, such additional amount or amounts as will compensate such
Lender, for such additional costs incurred or reduction suffered.
(b)If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section, including in reasonable detail a
description of the basis for such claim for compensation and an explanation of
how such amount or amounts were determined (it being agreed that no Lender shall
be required to disclose any of its proprietary or confidential information),
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.
(d)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof. Any claim made by a Lender under this
Section 2.14 shall be generally consistent with such Lender’s treatment of other
customers of such Lender that such Lender considers, in its reasonable
discretion, to (i) be similarly situated to the Borrower and (ii) have generally
similar provisions in their credit agreements with such Lender.


34

--------------------------------------------------------------------------------





(e)If any Lender determines that any Change in Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Adjusted Eurodollar Rate or
the LIBO Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all applicable
Eurodollar Loans of such Lender to ABR Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or promptly, if such Lender may not lawfully
continue to maintain such Eurodollar Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and all amounts due, if any, in connection with such
prepayment or conversion under Section 2.15.
Section 2.15    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) [reserved], (d) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(b) and is revoked in accordance therewith), or (e) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
(other than, in the case of a claim for compensation based on the failure to
borrow as specified in clause (d) above, any Lender whose failure to make a Loan
required to be made by it hereunder has resulted in such failure to borrow) for
the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten days
after receipt thereof.


Section 2.16    Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent


35

--------------------------------------------------------------------------------





shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16(a))
the Administrative Agent or Lender (as applicable) receives an amount equal to
the sum it would have received had no such deduction or withholding for
Indemnified Tax been made.
(b)Without duplication of any Tax paid under Section 2.16(a), the Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.
(c)(i) The Loan Parties shall jointly and severally indemnify the Administrative
Agent and each Lender, within 30 days after written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.16(c))
payable or paid by the Administrative Agent or such Lender (as the case may be)
or required to be withheld or deducted from a payment to the Administrative
Agent or such Lender (as the case may be), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
(which demand shall be made within 180 days of the earlier of (x) if the
Administrative Agent or such Lender received written notice from a Governmental
Authority demanding payment of such Indemnified Taxes, the date the
Administrative Agent or such Lender received such written notice or (y) the date
the Administrative Agent or such Lender filed a tax return on which such
Indemnified Taxes are reflected). A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(ii)If the Borrower determines in good faith that a reasonable basis exists for
contesting an Indemnified Tax with respect to which it has made an
indemnification payment under this subsection (c), the Administrative Agent or
the relevant Lender shall cooperate with the Borrower in challenging such Tax at
the Borrower’s expense if requested by the Borrower in writing; provided,
however, that neither the Administrative Agent nor any Lender shall be required
to take any action pursuant to this Section 2.16(c)(ii) that, in the sole
discretion of the Administrative Agent or such Lender, would cause the
Administrative Agent or such Lender to suffer any material economic, legal or
regulatory disadvantage and such disadvantage is communicated to the Borrower in
writing; provided further that nothing contained in this Section 2.16(c)(ii)
shall interfere with the right of the Administrative Agent or any Lender to
arrange its tax affairs in whatever manner it thinks fit nor oblige the
Administrative Agent or any Lender to make available its tax returns or disclose
any information relating to its tax affairs or any computations in respect
thereof to the Borrower or require the Administrative Agent or any Lender to do
anything that would materially prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.


36

--------------------------------------------------------------------------------





(d)As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.16, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)(i) Any Lender (which, solely for purposes of this Section 2.16(e), shall
include the Administrative Agent) that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)Without limiting the foregoing,
(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two (2) duly
completed and executed originals of IRS Form W-9 (or successor form) certifying
that such Lender is exempt from U.S. federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party, two (2) duly completed and executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or, in each case, any
successor form) claiming eligibility for benefits of such treaty;
(2)two (2) duly completed and executed originals of IRS Form W-8ECI (or
successor form);


37

--------------------------------------------------------------------------------





(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not (I) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (II)
a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (III) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) two (2) duly completed and executed originals of IRS Form W-8BEN or W-8BEN-E
(or, in each case, any successor form); or
(4)to the extent a Foreign Lender is not the beneficial owner, two (2) duly
completed and executed originals of IRS Form W-8IMY (or successor form),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-2 or Exhibit D-3,
IRS Form W-9 and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit D-4 on behalf of each such
direct and indirect partner;
(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


38

--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(f)If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes (including
any Tax credit in lieu of a refund) as to which it has been indemnified by a
Loan Party or with respect to which a Loan Party has paid additional amounts
pursuant to this Section 2.16, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.16 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (as applicable) and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that such Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party by the Administrative Agent or such Lender (as applicable)
pursuant to this subsection (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(f) the payment of which would place the Administrative Agent or Lender, as
applicable, in a less favorable net after-Tax position than such party would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to a Loan
Party or any other Person.
(g)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting any obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.04(c)(ii) relating to the maintenance
of a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
and documented expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (g).
(h)Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the


39

--------------------------------------------------------------------------------





replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under the Loan Documents.
(i)For purposes of this Section 2.16, the term “applicable law” includes FATCA.
Section 2.17    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder and under each other Loan Document shall be made in dollars.
(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements


40

--------------------------------------------------------------------------------





may exercise against the Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.
(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), 2.17(d) or 9.03(c), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof) (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.
Section 2.18    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay Indemnified Taxes or any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.14 or 2.16, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)If (i) any Lender requests compensation under Section 2.14, (ii) the Borrower
is required to pay any Indemnified Taxes or additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, (iii) if any Lender becomes a Defaulting Lender or (iv) in
connection with any proposed amendment, modification, waiver or termination
requiring the consent of all the Lenders or all affected Lenders, the consent of
the Required Lenders is obtained but the consent of any Lender whose consent is
required is not obtained, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate,


41

--------------------------------------------------------------------------------





without recourse (in accordance with and subject to the restrictions contained
in Section 9.04 or pursuant to procedures agreed upon by the Administrative
Agent and the Borrower), all its interests, rights (other than its rights to
payments pursuant to Section 2.14, Section 2.15, Section 2.16 or Section 9.03
arising prior to the effectiveness of such assignment) and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent with respect to any assignee that is
not already a Lender hereunder which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
Section 2.19    Defaulting Lenders. Notwithstanding any provision of this
Agreement or any other Loan Document to the contrary, if any Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Lender is a Defaulting Lender:
(a)fees shall cease to accrue on the undrawn amount of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a); and
(b)the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders (or all Lenders, as
the case may be) have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby if such
Defaulting Lender is an affected Lender.
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.19 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent, each Lender or the
Borrower or any other Loan Party may have at any time against, or with respect
to, such Defaulting Lender.
Section 2.20    [Reserved].
Section 2.21    Term-Out Option. (a) The Borrower may, by delivering an
irrevocable notice to the Administrative Agent (who shall promptly deliver a
copy to each of the Lenders), not less than 5 Business Days in advance of the
Commitment Termination Date, elect (such election, the “Term-Out Option”) to
extend the Maturity Date to a one-year anniversary of the Commitment Termination
Date; provided that on the Commitment Termination Date (A) no Default exists or
would result from such extension, (B) the representations and warranties set


42

--------------------------------------------------------------------------------





forth in this Agreement and the other Loan Documents are true and correct in all
material respects (and in all respects if already qualified by materiality),
except to the extent any such representations or warranties are limited to a
specific date, in which case, such representations and warranties are accurate
in all material respects as of such specific date, (C) the Administrative Agent
shall have received the Term-Out Fee payable to the Administrative Agent for the
account of each Lender pursuant to Section 2.11(b) and (D) the Administrative
Agent shall have received a certificate of the Borrower, dated as of the
Commitment Termination Date, signed by a Responsible Officer of the Borrower,
certifying as to the matters specified in clauses (A) and (B) above as of the
Commitment Termination Date. Notwithstanding the extension of the Maturity Date
as a result of the exercise of the Term-Out Option, all Commitments will
terminate on the Commitment Termination Date, and no additional Borrowings will
be permitted after the Commitment Termination Date. For the avoidance of doubt,
after the Termination Date, amounts repaid may not be reborrowed.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower makes each of the representations and warranties set forth below as
of the Effective Date and (except as set forth in Section 4.02(c)) as of the
date of each Borrowing hereunder:
Section 3.01    Organization; Powers. (a) Each Loan Party is (i) duly organized
(where relevant) and validly existing and (ii) in good standing (where
relevant), in each case under the laws of the jurisdiction of its organization
or formation, except in the case of a Subsidiary, where the failure to so be
duly organized, validly exist or in good standing would not reasonably be
expected to have a Material Adverse Effect.
(b)Each Loan Party has all requisite power and authority to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, is qualified to do business in, and is in good standing (where relevant)
in, every jurisdiction where such qualification is required.
Section 3.02    Authorization; Enforceability. Each Loan Party has the corporate
or other organizational power and authority to execute, deliver and carry out
the terms and provisions of the Loan Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party. Each of this Agreement and the other Loan Documents has been duly
executed and delivered by each Loan Party party thereto and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
Section 3.03    Governmental Approvals; No Conflicts. The execution and delivery
of each Loan Document by each Loan Party party thereto and performance thereof:
(a) do not


43

--------------------------------------------------------------------------------





require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect (except for (i) any reports required to be
filed by the Borrower with the SEC pursuant to the Exchange Act or (ii) those
that may be required from time to time in the ordinary course of business that
may be required to comply with certain covenants contained in the Loan
Documents), (b) will not violate the charter or by-laws (or equivalent
organizational documents) of the Borrower or of any other Loan Party, (c) will
not violate any applicable law (including ERISA and Environmental Laws) or
regulation or any order of any Governmental Authority to which any Loan Party is
subject, and (d) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any other Loan Party
or its assets or give rise to a right thereunder to require any payment to be
made by the Borrower or any of its Subsidiaries, except in the case of clauses
(a), (c) and (d) above for any such violations or defaults that, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
Section 3.04    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders the Borrower’s consolidated
balance sheet and consolidated statements of income, comprehensive income,
stockholders’ equity and cash flows as of and for (i) the fiscal year ended
December 31, 2018, reported on by Deloitte & Touche LLP. To the knowledge of the
Borrower, such financial statements present fairly, in all material respects the
consolidated financial position, results of operations and cash flows of the
Borrower as of such dates and for such periods in accordance with GAAP.
(b)As of the Effective Date, since December 31, 2018, there has been no Material
Adverse Change.
Section 3.05    Properties. (a) The Borrower and its Subsidiaries have good
title to, or valid leasehold interests in, all its real and personal property
material to their business, except for minor defects in title that do not
interfere with their ability to conduct their business as currently conducted or
to utilize such properties for their intended purposes or where the failure to
have such title or interest would not reasonably be expected to have a Material
Adverse Effect.
(b)The Borrower and its Subsidiaries collectively own, or are licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
used in their business, and such use by the Borrower and its Subsidiaries, to
the best of knowledge of the Borrower, does not infringe upon the material
rights of any other Person except as would not reasonably be expected to have a
Material Adverse Effect.
Section 3.06    Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Responsible
Officer of the Borrower, threatened against or affecting the Borrower or any of
its Subsidiaries as to which there is a reasonable expectation of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect, except
as disclosed in filings made by the Borrower with the SEC on or before the date
that is five days prior to the date hereof.


44

--------------------------------------------------------------------------------





(b)Except with respect to any other matters that would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect,
the Borrower and its Subsidiaries (i) have not failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) to the knowledge of
the Borrower, have not become subject to any Environmental Liability, and (iii)
have not received notice of any claim with respect to any Environmental
Liability.
Section 3.07    Compliance with Laws. The Borrower and its Subsidiaries are in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to them or their property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
Section 3.08    Investment Company Status. No Loan Party is an “investment
company” as such term is defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.
Section 3.09    Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed by
them and have paid or caused to be paid all Taxes required to have been paid by
them, except (a) Taxes not yet delinquent, not yet in default or that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so would not reasonably be expected to
have a Material Adverse Effect.
Section 3.10    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect. The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Accounting Standards Codification 715-30-35-1A) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans, in each case
by an amount that, if required to be paid by the Borrower and its Subsidiaries,
would reasonably be expected to have a Material Adverse Effect.
Section 3.11    Disclosure. None of the reports, financial statements or
certificates or other written information (other than information of a global
economic or industry nature) furnished by or on behalf of the Borrower or its
Affiliates to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or otherwise delivered hereunder (as modified or
supplemented by other written information so furnished prior to the relevant
measurement date for this representation and warranty), taken as a whole,
contained as of the date such reports, financial statements, certificates or
other written information were so furnished, any material misstatement of fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information and
other forward-looking statements, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time; it being recognized by the Lenders that such projections
and other forward-looking statements are as to future events


45

--------------------------------------------------------------------------------





and are not to be viewed as facts and that actual results during the period or
periods covered by any such projections or other forward-looking statements may
differ significantly from the projected results and such differences may be
material.
Section 3.12    Margin Regulations. No part of the proceeds of any Loan have
been used or will be used by the Borrower or any Subsidiary, whether directly or
indirectly, for any purpose that entails a violation of Regulation U or X of the
Board.
Section 3.13    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
Section 3.14    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions, and
the Borrower, its Subsidiaries and their respective officers and directors and
to the knowledge of the Borrower its employees, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. None of the proceeds of this
Agreement will be used by the Borrower directly or to the Borrower’s knowledge
indirectly, for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person or in any
Sanctioned Country, to the extent such activities, business or transaction would
be prohibited by Sanctions if conducted by a corporation incorporated in the
United States or in a European Union member state, will violate any
Anti-Corruption Law or applicable Sanctions or will violate the Patriot Act or
any other applicable terrorism or money laundering laws, rules, regulations or
orders.
Section 3.15    Solvency. The Borrower and its Subsidiaries are, as of the
Effective Date, after giving effect to the Transactions and the making of the
Loans and application of the proceeds thereof, on a consolidated basis, Solvent.
ARTICLE IV


CONDITIONS


Section 4.01    Effective Date. This Agreement shall not become effective until
the time and date (the “Effective Date”) on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):
(a)The Administrative Agent shall have received a counterpart of this Agreement,
duly executed by each party hereto, and the Guaranty, duly executed by each
party thereto;
(b)The Administrative Agent shall have received, for the Borrower and each
Guarantor, a certificate of good standing (or the equivalent) from the
appropriate governing agency of such Loan Party’s jurisdiction of organization
(to the extent the concept of good standing is applicable in such jurisdiction);


46

--------------------------------------------------------------------------------





(c)The Administrative Agent shall have received a certificate, dated the
Effective Date, of the Secretary or an Assistant Secretary of each Loan Party
(or, if such Loan Party does not have a secretary or assistant secretary, any
other Person duly authorized to execute such a certificate on behalf of such
Loan Party) certifying as to (i) specimen signatures of the persons authorized
to execute Loan Documents to which such Loan Party is a party, (ii) copies of
such Loan Party’s constituent organizational documents, and (iii) the
resolutions of the board of directors or other appropriate governing body of
such Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which it is a party;
(d)At least three Business Days prior to the Effective Date, the Administrative
Agent shall have received all documentation and other information regarding the
Loan Parties required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act to the extent reasonably requested at least ten Business Days
prior to the Effective Date;
(e)The Administrative Agent shall have received a customary favorable written
legal opinion dated the Effective Date (addressed to the Administrative Agent
and the Lenders) of (i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for
the Loan Parties, (ii) Fennemore Craig, P.C., Nevada counsel for the Loan
Parties and (iii) Lowenstein Sandler LLP, New Jersey counsel for the Loan
Parties;
(f)At the time of and upon giving effect to the Borrowing of any Loans on the
Effective Date, the representations and warranties in this Agreement shall be
true and correct, in all material respects (and in all respects if already
qualified by materiality, except to the extent any such representations or
warranties are limited to a specific date, in which case, such representations
and warranties are accurate in all material respects as of such specific date
(and in all respects if already qualified by materiality);
(g)At the time of and upon giving effect to the Borrowing of any Loans on the
Effective Date, there shall not exist any Default or Event of Default;
(h)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
compliance as of the Effective Date with the conditions contained in paragraphs
(f) and (g) of this Section 4.01;
(i)The Administrative Agent shall have received a solvency certificate from the
chief financial officer of the Borrower substantially in the form of Exhibit E
hereto;
(j)The Administrative Agent shall have received all costs, fees, expenses
(including, without limitation, legal fees and expenses) to the extent invoiced
at least two Business Days prior to the Effective Date and the fees contemplated
by the Fee Letter payable to the Bookrunners, the Administrative Agent or the
Lenders shall have been paid on or prior to the Effective Date, in each case, to
the extent required by the Fee Letter or the Loan Documents to be paid on or
prior to the Effective Date;
(k)Since March 31, 2019, there shall not have occurred a Material Adverse
Change; and


47

--------------------------------------------------------------------------------





(l)The Administrative Agent shall have received, with respect to any Loans to be
made on the Effective Date, a duly executed Borrowing Request in compliance with
Section 2.03 hereof or such other notice or request reasonably satisfactory to
the Administrative Agent.
Section 4.02    Conditions to Borrowings. The several obligations of each Lender
to make a Loan on the occasion of any Borrowing during the Availability Period
is subject to the satisfaction of the following conditions:
(a)With respect to any Loan, the Administrative Agent shall have received a duly
executed Borrowing Request or such other notice or request reasonably
satisfactory to the Administrative Agent;
(b)As of the date of such Borrowing, the representations and warranties set
forth in this Agreement (other than, after the Effective Date, those set forth
in Sections 3.04(b), 3.06 and 3.15) and in the other Loan Documents shall be
true and correct in all material respects (and in all respects if already
qualified by materiality), except to the extent any such representations or
warranties are limited to a specific date, in which case, such representations
and warranties are accurate in all material respects as of such specific date
(and in all respects if already qualified by materiality); and
(c)At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (b)
and (c) of this Section 4.02.
Section 4.03    Determinations under Sections 4.01 and 4.02. For the purposes of
determining whether the conditions precedent specified in Sections 4.01 and 4.02
have been satisfied, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with each document or other matter required thereunder
to be consent to, approved by, acceptable to or satisfactory to the Lenders,
unless the Administrative Agent shall have received notice from such Lender
prior to the Effective Date or date of Borrowing, as applicable, specifying its
objection thereto.
ARTICLE V
AFFIRMATIVE COVENANTS
Until the Facility Termination, the Borrower covenants and agrees with the
Lenders that:
Section 5.01    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (for distribution to each
Lender):
(a)on or before the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) or, if such
financial statements are not required to be filed with the SEC, on or before the
date that is 90 days after


48

--------------------------------------------------------------------------------





the end of each such fiscal year, its audited consolidated balance sheet and
consolidated statements of income, comprehensive income, stockholders’ equity
and cash flows as of the end of and for such year, all certified by Deloitte &
Touche LLP or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit; provided
that such report may contain a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, if such
qualification or exception is related solely from the classification of the
Loans hereunder as short-term indebtedness during the twelve-month period prior
to the Maturity Date hereunder) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP;
(b)on or before the date on which such financial statements are required to be
filed with the SEC (after giving effect to any permitted extensions) with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower or, if such financial statements are not required to be
filed with the SEC, on or before the date that is 45 days after the end of each
such quarterly accounting period, its consolidated balance sheet and
consolidated statements of income, comprehensive income, stockholders’ equity
and cash flows as of the end of and for such fiscal quarter and the elapsed
portion of the fiscal year ended with the last day of such quarterly period,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.04;
(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower with
the SEC, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;
(e)promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and
(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; provided, that such
financial information is otherwise prepared by the


49

--------------------------------------------------------------------------------





Borrower or such Subsidiary in the ordinary course of business, is of a type
customarily provided to lenders in similar credit facilities and is not subject
to attorney-client or similar privilege.
Information required to be delivered pursuant to subsections (a), (b) and (c) of
this Section 5.01 shall be deemed to have been delivered if such information, or
one or more annual or quarterly or other reports or proxy statements containing
such information shall have been posted by the Administrative Agent on
IntraLinks or similar site to which the Lenders have been granted access or
posted and available on the website of the SEC at http://www.sec.gov.
Section 5.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
the following:
(a)A Responsible Officer of the Borrower obtaining knowledge of the existence of
any Default; and
(b)A Responsible Officer of the Borrower obtaining knowledge of the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against or affecting the Borrower or any Subsidiary that,
if adversely determined, would reasonably be expected to have a Material Adverse
Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.
Section 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence (in the case of the Borrower, to remain organized under the laws of
the United States, any state thereof or the District of Columbia) except, solely
in the case of a Material Subsidiary, where the failure to do so would not
reasonably be expected to have a Material Adverse Effect and (b) the rights,
licenses, permits, privileges and franchises material to the conduct of the
business of the Borrower and its Subsidiaries, taken as a whole except to the
extent that failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any transaction permitted under Section 6.02.
Section 5.04    Payment of Taxes. The Borrower will, and will cause each of its
Material Subsidiaries to, pay its Tax liabilities, that, if not paid, would
reasonably be expected to have a Material Adverse Effect before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings and (b) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto.
Section 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Material Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted and casualty and condemnation
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance (which may include self-insurance and co-insurance) in such
amounts and


50

--------------------------------------------------------------------------------





against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations, except in
the case of clauses (a) and (b), to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect or as otherwise not
prohibited by this Agreement.
Section 5.06    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct (in all material respects) entries are made of
all dealings and transactions in relation to its business and activities, to the
extent necessary to permit financial statements to be prepared in conformity
with GAAP. The Borrower will, and will cause each of its Subsidiaries to, permit
any representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice coordinated through the Administrative Agent, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers,
all at such reasonable times during normal business hours; provided that, unless
an Event of Default shall have occurred and be continuing, only one visit shall
be permitted during any calendar year. Notwithstanding anything to the contrary
in this Section 5.06, none of the Borrower or any of its Subsidiaries will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives) is prohibited by Law or any
binding agreement not entered into in contemplation of avoiding such inspection
and disclosure rights, (iii) is subject to attorney-client or similar privilege
or constitutes attorney work product, or (iv) in respect of which the Borrower
or any Subsidiary owes confidentiality obligations to any third party not
entered into in contemplation of avoiding such inspection and disclosure rights.
Section 5.07    Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws (including ERISA and Environmental
Laws), rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
The Borrower will maintain in effect and enforce policies and procedures
reasonably designed to promote compliance by the Borrower, its Subsidiaries and
their respective directors, officers and employees with Anti-Corruption Laws and
applicable Sanctions in all material respects.
Section 5.08    Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes, of the Borrower and its Subsidiaries, including to
refinance debt, make and pay dividends and distributions, to finance working
capital needs, to make acquisitions and for other investments of the Borrower
and its Subsidiaries, in each case as otherwise permitted hereunder. The
Borrower will not request any Borrowing, and the Borrower shall not use and
shall cause its Subsidiaries not to use, the proceeds of any Borrowing in any
manner that would result in the representations and warranties set forth in
Section 3.12 becoming untrue. The Borrower will not directly or to the
Borrower’s knowledge, indirectly, (i) use the proceeds of any Loan or (ii) lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, in any other manner that would result in a
violation of applicable Sanctions by any Person party hereto (including any
Person participating in the Loans, whether as underwriter, investor, or
otherwise), or for the purpose of funding, financing or facilitating any


51

--------------------------------------------------------------------------------





activities, business or transaction of or with any Sanctioned Person or in any
Sanctioned Country, to the extent such activities, business or transaction would
be prohibited by Sanctions if conducted by a corporation incorporated in the
United States or in a European Union member state, or will violate any
Anti-Corruption Law.
Section 5.09    Additional Guarantors; Release of Guarantors. The Borrower shall
cause (i) each of its Material Subsidiaries (other than an Excluded Subsidiary)
that incurs or assumes any Indebtedness for borrowed money in the form of a debt
security or a credit facility (other than this Agreement) with an outstanding
principal amount in excess of $100,000,000 (such Indebtedness for borrowed money
being herein referred to as “Threshold Indebtedness”), that is Guaranteed by the
Borrower or (ii) each of its Subsidiaries that Guarantees any Threshold
Indebtedness of the Borrower, in each case, to become a party to the Guaranty as
a Guarantor within 30 days of the date such Subsidiary so incurs or assumes such
Threshold Indebtedness Guaranteed by the Borrower or Guarantees Threshold
Indebtedness of the Borrower (or such longer period of time as is acceptable to
the Administrative Agent). In the event a Subsidiary that is a Guarantor ceases
to Guarantee or ceases to be the borrower of any such Threshold Indebtedness
referenced in the immediately preceding sentence, the Borrower may provide
written notice certifying to the occurrence of such event (which notice and
certification may be provided in advance of the occurrence of such event) to the
Administrative Agent, whereupon such Subsidiary shall automatically be released
from the Guaranty and shall cease to be a Guarantor immediately upon the
occurrence of such event. The Lenders hereby authorize the Administrative Agent
to enter into any amendments, supplements or termination or release
confirmations to effect the provisions of this Section 5.09.
ARTICLE VI


NEGATIVE COVENANTS
Until the Facility Termination, the Borrower covenants and agrees with the
Lenders that:
Section 6.01    Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:
(a)Permitted Encumbrances;
(b)any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof (with all such Liens securing Indebtedness of any Loan Party
for borrowed money being set forth in Schedule 6.01); provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary (other than the proceeds or products of the property or asset
originally subject to such Lien) and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (except by the amount of any accrued interest and premiums with respect
to such Indebtedness and transaction costs and expenses in connection with such
refinancing, refunding, extension, renewal or replacement);


52

--------------------------------------------------------------------------------





(c)Liens of any Subsidiary in favor of any Loan Party or Liens of any Loan Party
in favor of another Loan party;
(d)Liens securing Indebtedness outstanding consisting of Capital Lease
Obligations or purchase money obligations (including equipment leases) provided
that such Liens do not encumber any property other than property financed by
such Indebtedness or subject to such Capital Lease Obligations (other than the
proceeds or products thereof (it being understood for purposes of this clause
(d) that individual financings provided by a Person or its Affiliates may be
cross collateralized to other financings provided by such Person or its
Affiliates);
(e)Liens on the assets of any Excluded Subsidiary;
(f)any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary (whether by merger or otherwise) or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that (i)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary (except improvements or proceeds of such property) and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and any refinancing, replacement, modification, repayment, redemption,
refunding, renewal or extension thereof on such property or assets and do not
increase the outstanding principal amount thereof (except by the amount of any
accrued interest and premiums with respect to such Indebtedness and transaction
fees, costs and expenses in connection with such refinancing, replacement,
modification, repayment, redemption, refunding, renewal or extension thereof);
(g)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 270 days after such
acquisition or the completion of such acquisition, construction or improvement,
(ii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iii) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary;
(h)any Lien arising in connection with the financing of accounts receivable by
the Borrower or any of its Subsidiaries, provided that the uncollected amount of
account receivables subject at any time to any such financing shall not exceed
the greater of (x) $750,000,000 and (y) 2% of the Consolidated Total Assets of
the Borrower as of such date;
(i)Liens not otherwise permitted by clauses (a) through (h) above securing any
Indebtedness, the aggregate outstanding principal amount of which as of the date
of any incurrence thereof shall not exceed 7.5% of the Consolidated Total Assets
of the Borrower as of such date.


53

--------------------------------------------------------------------------------





Section 6.02    Fundamental Changes. (a) The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, consummate a Division as the Dividing Person or sell,
transfer, lease or otherwise dispose of (directly or indirectly through a
Subsidiary) (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower and its Subsidiaries on a
consolidated basis to any Person other than the Borrower or a Subsidiary, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
(i) any Person may merge into the Borrower in a transaction in which (x) the
Borrower is the surviving corporation or (y) the surviving Person (1) is a
corporation organized and validly existing under the laws of the United States
of America or any State thereof or the District of Columbia, (2) has long-term
senior unsecured, unguaranteed debt securities rated no lower than Baa2 by
Moody’s and BBB by Standard & Poor’s, (3) expressly assumes all of the
Borrower’s obligations under this Agreement and (4) provides such information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act, as is
reasonably requested in writing by the Administrative Agent and such other
approvals, opinions or documents consistent with the requirements in
Section 4.01 as the Administrative Agent (in consultation with the Lenders) may
reasonably request and (ii) the Borrower may consummate a Division if (v) the
Division Successor which holds the rights and liabilities under this Agreement
(“Division Successor Borrower”) is a corporation organized and validly existing
under the laws of the United States of America or any State thereof or the
District of Columbia, (w) the Division Successor Borrower has long-term senior
unsecured, unguaranteed debt securities rated no lower than Baa2 by Moody’s and
BBB by Standard & Poor’s, (x) the Division will not result in a sale, transfer,
lease or other disposition of all or substantially all of the assets held the
Borrower and its Subsidiaries on a consolidated basis immediately prior to
giving effect to such Division, (y) the Division Successor Borrower expressly
assumes all of the Borrower’s obligations under this Agreement and (z) the
Division Successor Borrower provides such information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act, as is reasonably requested in
writing by the Administrative Agent and such other approvals, opinions or
documents consistent with the requirements in Section 4.01 as the Administrative
Agent (in consultation with the Lenders) may reasonably request.
(b)The Borrower will not, and will not permit any of its Subsidiaries to, engage
to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related, incidental or ancillary thereto or
that is a reasonable extension thereof.
Section 6.03    [Reserved].
Section 6.04    Financial Covenant; Leverage. The Borrower will not permit the
ratio determined as of the last day of each of its fiscal quarters, commencing
with the fiscal quarter ended June 30, 2019, of (i) Consolidated Total Debt of
the Borrower as of the last day of any fiscal quarter to (ii) Consolidated
EBITDA of the Borrower for the last four fiscal quarters ending on the last day
of such fiscal quarter (such ratio, the “Leverage Ratio”) to be greater than the
applicable level set forth below opposite such fiscal quarter under the heading
“Leverage Ratio”


54

--------------------------------------------------------------------------------





Fiscal Quarter Ending on or about
Leverage Ratio
June 30, 2019
5.50:1.00
September 30, 2019
5.00:1.00
December 31, 2019
5.00:1.00
March 31, 2020
5.00:1.00
June 30, 2020
4.50:1.00
September 30, 2020
4.50:1.00
December 31, 2020
4.50:1.00
March 31, 2021
4.00:1.00

Notwithstanding the foregoing, in connection with any proposed acquisition or
series of related acquisitions (that shall close within six months of the first
such related acquisition to close) by the Borrower and/or any of its
Subsidiaries for which the payment of consideration or assumption or incurrence
of Indebtedness by the Borrower and its Subsidiaries in connection therewith is
at least $750,000,000 as certified by the Borrower to the Administrative Agent,
which certificate shall contain a request to increase the Leverage Ratio
pursuant to the terms hereof and shall be delivered on or prior to the date that
is 30 days (or such later date as may be agreed by the Administrative Agent)
after the date of the applicable acquisition, or the last of a series of
acquisitions constituting the applicable series of related acquisitions, is
consummated (a “Material Acquisition”), for the period commencing on the date of
consummation of a Material Acquisition, through the first full twelve calendar
month period ending immediately following the consummation of the Material
Acquisition, the maximum Leverage Ratio shall instead be 0.50:1.00 higher than
the otherwise applicable level set forth above; provided, further, that in the
event any such Indebtedness is incurred prior to the consummation of such
Material Acquisition and the Borrower provides a certification to the
Administrative Agent that the proceeds of such Indebtedness are to be used in
connection with the consummation of such Material Acquisition (including
Indebtedness incurred to pay related Transaction Costs), such Indebtedness shall
not be included in the calculation of the Borrower’s Leverage Ratio until the
consummation of the Material Acquisition.
Section 6.05    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, in excess of $15,000,000, except (a) transactions at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
compensation to employees, officers, directors, members of management or
consultants (including in the form of equity grants, sales or issuances of Stock
(and associated matching equity awards), restricted stock plans, long-term
incentive plans, stock appreciation rights plans, participation plans or similar
employee benefits plans), severance arrangements and the payment and/or
reimbursement of directors’ and officers’ fees and expenses and the provision of
indemnification to directors, officers, employees, members of management and
consultants of the Borrower and the Subsidiaries, (c) transactions between or
among the Borrower and any Subsidiary or between or among Subsidiaries, (d)
pursuant to a contract or agreement for the sharing or allocation of Taxes, (e)
any agreement between any Person and an Affiliate of such Person existing at the
time


55

--------------------------------------------------------------------------------





such Person is acquired by or merged into such Borrower or its Subsidiaries;
provided that such agreement was not entered into in contemplation of such
acquisition or merger, (f) any dividend or other distribution (whether in cash,
securities or other property) with respect to any Stock in the Borrower, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Stock in the Borrower, (g)
transactions that are approved by a majority of the disinterested members of the
board of directors of the Borrower, (h) transactions undertaken in good faith
for the purpose of improving the consolidated Tax efficiency of such Borrower
and its Subsidiaries and not for the purpose of circumventing any covenant set
forth in this Agreement, (i) transactions with joint ventures for the purchase,
sale or distribution of goods and services entered into in the ordinary course
of business, and (j) the existence of, and the performance of obligations of the
Borrower or any of its Subsidiaries under the terms of any agreement in
existence or contemplated as of the Effective Date and identified on Schedule
6.05, as these agreements may be amended, restated, amended and restated,
supplemented, extended, renewed or otherwise modified from time to time;
provided, however, that any future amendment, restatement, amendment and
restatement, supplement, extension, renewal or other modification entered into
after the Effective Date will be permitted to the extent that its terms are not
more disadvantageous in any material respect, taken as a whole, to the Lenders
than the terms of the agreements on the Effective Date.
ARTICLE VII


EVENTS OF DEFAULT


If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party that is a Material Subsidiary in or in
connection with this Agreement or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02(a), 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;


56

--------------------------------------------------------------------------------





(e)the Borrower or any other Loan Party that is a Material Subsidiary shall fail
to observe or perform any covenant, condition or agreement contained in any Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after the
Administrative Agent giving notice thereof to the Borrower (which notice will be
given at the request of any Lender);
(f)the Borrower or any Loan Party that is a Material Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable, and such failure shall continue after any applicable grace period;
(g)any default occurs in respect of any Material Indebtedness that results in
such Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to (i) any
Indebtedness that becomes due as a result of any sale, lease, transfer or other
disposition of property or assets securing such Indebtedness and (ii) any
default in observance or performance of any of the obligations of the Borrower
or any Material Subsidiary under any Swap Agreement that results in the exercise
by the counterparty thereunder of such counterparty’s right to terminate its
position under such Swap Agreement, and the Swap Termination Value owed by the
Borrower or such Material Subsidiary as a result of such termination is less
than $250,000,000.
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Significant Subsidiary (including any group of Subsidiaries
considered collectively in the aggregate, that would constitute a Significant
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
such Significant Subsidiary (including any group of Subsidiaries considered
collectively in the aggregate, that would constitute a Significant Subsidiary)
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed, undischarged or unbonded for 60
consecutive days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)the Borrower or any Significant Subsidiary (including any group of
Subsidiaries considered collectively in the aggregate, that would constitute a
Significant Subsidiary) shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Significant Subsidiary (including any group of
Subsidiaries considered collectively in the aggregate, that would constitute a
Significant Subsidiary) or for a substantial part of its assets, (iv) file an


57

--------------------------------------------------------------------------------





answer admitting the material allegations of a petition filed against it in any
such proceeding or (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
(j)the Borrower or any Significant Subsidiary (including any group of
Subsidiaries considered collectively in the aggregate, that would constitute a
Significant Subsidiary) shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
(k)one or more judgments for the payment of money in an aggregate amount in
excess of $250,000,000 (to the extent not covered by independent third-party
insurance or indemnity (other than standard deductibles) as to which the insurer
or indemnnitor has been notified of such judgment and has not denied coverage
thereof) shall be entered against the Borrower or any Material Subsidiary and
the same shall remain unpaid or undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or such Material Subsidiary to enforce any such judgment;
(l)an ERISA Event shall have occurred that results in liability of the Borrower
or any Material Subsidiary in an aggregate amount which would reasonably be
expected to have a Material Adverse Effect;
(m)a Change in Control shall occur; or
(n)the Guaranty shall cease to be valid and enforceable against any Guarantor
that is a Significant Subsidiary (including any group of Subsidiaries considered
collectively in the aggregate, that would constitute a Significant Subsidiary),
or any such Person or Persons shall so assert in writing;
then, and during the continuance of any Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate any outstanding Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any Event of
Default with respect to the Borrower described in clause (h) or (i) of this
Article, any outstanding Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.


58

--------------------------------------------------------------------------------





ARTICLE VIII


THE ADMINISTRATIVE AGENT; THE AGENTS


Section 8.01    The Administrative Agent; the Agents. (a) Each of the Lenders
hereby irrevocably appoints the Administrative Agent and its successors and
assigns as its agent and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the foregoing, each Lender hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Document.
(b)The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
(c)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing (i) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing, (ii) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby and in the other Loan Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) and, unless and
until revoked in writing, such written directions shall be binding upon each
Lender; provided, however, that the Administrative Agent shall not be required
to take any action that (x) the Administrative Agent in good faith believes
exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders with respect to such action
or (y) is contrary to this Agreement or any other Loan Document or applicable
law, including any action that may be in violation of the automatic stay under
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may affect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided, and (iii) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage


59

--------------------------------------------------------------------------------





of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (A) any statement, warranty or
representation made in or in connection with this Agreement, (B) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (C) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein, (D) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (E) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any loss, cost, or expense suffered by the Borrower, any
Subsidiary or any Lender as a result of any determination of the Revolving
Credit Exposure, any component amounts thereof or any portion thereof
attributable to each Lender. Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.
(d)The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
(e)The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the revolving credit facility
provided for herein as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the gross negligence or
willful misconduct of any sub-agent except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(f)Subject to the appointment and acceptance of a successor Administrative Agent
as provided in this paragraph, the Administrative Agent may resign at any time
by notifying the Lenders and the Borrower. Upon any such resignation, the
Required Lenders shall


60

--------------------------------------------------------------------------------





have the right, subject to the consent of the Borrower (unless an Event of
Default under clauses (a), (b), (h) or (i) of Article VII has occurred and is
continuing), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within sixty (60) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
(g)Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
arranger, any other Lender or any other Related Parties of any of the foregoing
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
(h)Nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(i)Anything herein to the contrary notwithstanding, none of the Agents or the
Bookrunners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in their capacity, as applicable, as Agent or a Lender hereunder.
(j)In case of the pendency of any proceeding with respect to any Loan Party
under any federal or state bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, the Administrative Agent (irrespective of whether
the principal of any Loan or other Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to


61

--------------------------------------------------------------------------------





have the claims of the Lenders and the Administrative Agent allowed in such
judicial proceeding; and
(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
Section 8.02    Administrative Agent’s Reliance, Indemnification. Neither the
Administrative Agent nor any of its Related Parties shall be (i) liable for any
action taken or omitted to be taken by it under or in connection with this
Agreement or the other Loan Documents (x) with the consent of or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
to be necessary, under the circumstances as provided in the Loan Documents) or
(y) in the absence of its own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction by a final and nonappealable
judgment) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party to perform its obligations
hereunder or thereunder.
Section 8.03    Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, each Agent,
each Bookrunner and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain


62

--------------------------------------------------------------------------------





transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, each Agent,
each Bookrunner and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that no
Agent, Bookrunner or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).
(c)Each Agent and each Bookrunner hereby informs the Lenders that each such
Person is not undertaking to provide investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Commitments, this Agreement or any
other Loan Document, (ii) may recognize a gain if it extended the Loans or the
Commitments for an amount less than the amount being paid for an interest in the
Loans or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, arrangement fees, commitment
fees, upfront fees, underwriting fees, ticking fees, agency fees, administrative
agent or collateral agent fees, utilization fees, minimum usage


63

--------------------------------------------------------------------------------





fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
ARTICLE IX
MISCELLANEOUS
Section 9.01    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or, to the extent
provided in paragraph (b) below, facsimile or electronic mail, as follows:
if to the Borrower, to it at:


Keurig Dr Pepper Inc.
53 South Avenue
Burlington, MA 01803
Attention: Ozan Dokmeciouglu, Chief Financial Officer
E-mail: Ozan.Dokmecioglu@keurig.com
with a copy to:


Keurig Dr Pepper Inc.
53 South Avenue
Burlington, MA 01803
Attention: James L. Baldwin, Chief Legal Officer, General Counsel & Secretary
E-mail: jim.baldwin@kdrp.com
and


Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New Nork, NY 10036
Attn: Steven Messina
Facsimile No.:    917-777-3509
Email:    steven.messina@skadden.com


64

--------------------------------------------------------------------------------





if to the Administrative Agent, to:


JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road
NCC5, Floor 1
Newark, DE 19713-2107
Attention:     Nicole Reilly
Facsimile No.:    (302) 634-4250
Email:        nicole.c.reilly@jpmorgan.com
with a copy to:


JPMorgan Chase Bank
383 Madison Avenue, 24th Floor
New York, NY 10179
Attention:    Tony Yung
Facsimile No.:    (212) 270-6637
Email:         tony.yung@jpmorgan.com
if to any other Lender, to it at:
its address (or facsimile number or electronic mail address) set forth in its
Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
facsimile or electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. The Borrower agrees that the Administrative Agent may, but
shall not be obligated to, make Communications available to the other Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System. “Communications” means, collectively,
any notice, demand, communication, information, document or other material
provided by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender by means of electronic communications pursuant to this
Section, including through an Electronic System. Any Electronic System used by
the Administrative Agent is provided “as is” and “as available.” The Agent
Parties (as defined


65

--------------------------------------------------------------------------------





below) do not warrant the adequacy of such Electronic Systems and expressly
disclaim liability for errors or omissions in the Communications. “Electronic
System” means any electronic system, including e-mail, e-fax, Intralinks®,
ClearPar®, Debt Domain, Syndtrak and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)NO AGENT, BOOKRUNNER, ANY OF THE LENDERS, OR ANY RELATED PARTY OF ANY OF THE
FOREGOING PERSONS OR ANY OF THEIR OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE “AGENT PARTIES”) SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH SUCH PARTY EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN SUCH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS OR
THEREBY, EXCEPT TO THE EXTENT ARISING FROM THE BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH PARTY, OR THE MATERIAL BREACH BY SUCH PARTY OF
SECTION 9.12, IN EACH CASE IN THE USE OF SUCH SYSTEMS, AS DETERMINED BY A FINAL,
NON- APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR CODE DEFECTS IS MADE BY THE
AGENT PARTIES IN CONNECTION WITH SUCH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS.


66

--------------------------------------------------------------------------------





Section 9.02    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b)Subject to Section 2.13(b) and Section 9.02(c) below, neither this Agreement
nor any other Loan Document nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon (other than interest accruing pursuant to
Section 2.12(e) or a waiver thereof), or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan (except as
provided in Section 2.21 in connection with the exercise of the Term-Out
Option), or any interest thereon (other than interest accruing pursuant to
Section 2.12(e) or a waiver thereof), or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender or (vi) release all or substantially all of the
Guarantors (other than in accordance with Section 9.17) without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
hereunder without the prior written consent of the Administrative Agent, as the
case may be. Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender to the extent set forth in Section 2.19(b).
(c)Notwithstanding anything in this Agreement (including, without limitation,
this Section 9.02(b)) or any other Loan Document to the contrary, (i) this
Agreement and the other Loan Documents may be amended to effect the exercise of
the Term-Out Option pursuant to Section 2.21 (and the Administrative Agent and
the Borrower may effect such amendments to this Agreement and the other Loan
Documents without the consent of any other Person) as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the terms of any such exercise of the Term-Out Option; and


67

--------------------------------------------------------------------------------





(ii) guarantees or supplements or joinders to the Guaranty executed by
Subsidiaries in connection with this Agreement or any terminations or releases
thereof pursuant to Section 9.17 may be in a form reasonably determined by the
Administrative Agent and may be, together with any other Loan Document, entered
into, amended, supplemented or waived (without the consent of any other Person)
by the applicable Subsidiary or Subsidiaries, Loan Party or Loan Parties and the
Administrative Agent in its sole discretion.
(d)Notwithstanding the foregoing, the Administrative Agent, with the prior
written consent of the Borrower, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other error in any Loan Document and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.


Section 9.03    Expenses; Indemnity; Damage Waiver. (a) To the extent the
Effective Date occurs, the Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses (including due diligence expenses, syndication expenses,
consultant’s fees and expenses, travel expenses, but in the case of legal fees
limited to reasonable fees, charges and disbursements of one counsel and if
reasonably required by the Administrative Agent, local counsel or specialist
counsel, and, if there is an actual or perceived conflict of interest that
requires separate representation for any Agent, any Bookrunner or any Lender,
one additional counsel for each Person subject to such conflict of interest (in
each case except allocated costs of in-house counsel)) incurred by the
Bookrunners, the Administrative Agent, and their respective Affiliates, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii)
[reserved] and (iii) all reasonable and documented out-of-pocket expenses
incurred by any Agent, the Bookrunners or any Lender, including the fees,
charges and disbursements of one counsel for the Administrative Agent, the
Bookrunners or any Lender in connection with the enforcement or protection of
their rights (A) in connection with this Agreement, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)The Borrower shall indemnify the Administrative Agent, the Bookrunner and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of one counsel for any
Indemnitee and if reasonably required by the Administrative Agent, local counsel
or specialist counsel, and, if there is an actual or perceived conflict of
interest that requires separate representation for any Indemnitee, one
additional counsel for each Person subject to such conflict of interest (in each
case except allocated costs of in-house counsel), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions


68

--------------------------------------------------------------------------------





contemplated hereby, (ii) any Loan or the use of the proceeds therefrom, (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability arising from any activities or operations of, or
ownership of any property by, the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to (A) the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to arise from the bad faith, gross negligence or willful misconduct of
such Indemnitee or the material breach by such Indemnitee of the express terms
of this Agreement, (B) to the extent that such losses, claims, damages,
liabilities or related expenses arise out of, or in connection with, any
proceeding that does not involve an act or omission by the Borrower or any of
its Affiliates and that is brought by an Indemnitee against any other Indemnitee
(other than in its capacity as an agent, arranger or bookrunner with respect to
the credit facility evidenced hereby), or (C) to the extent of any settlement of
any proceeding if the amount of such settlement was effected without the
Borrower’s consent (which consent shall not be unreasonably withheld), but if
settled with the Borrower’s written consent or if there is a final judgment for
the plaintiff in any such proceeding, the Borrower agrees to indemnify and hold
harmless each Indemnitee from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with this Section 9.03(b). To the extent that the undertakings to defend,
indemnify, pay and hold harmless as set forth in this Section 9.03(b) may be
unenforceable in whole or in part because they are violative of any law or
public policy, the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all such losses, claims, damages, liabilities and related
expenses incurred by the Indemnitees or any of them. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Bookrunners pursuant to paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Bookrunners, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (i) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Bookrunners in its capacity as such and
(ii) no such payment shall release any of the Borrower’s indemnity or
reimbursement obligations under the Loan Documents.
(d)To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, and each Indemnitee shall not
assert, and hereby waives, any claim against the Borrower, in each case on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof; provided
that nothing contained in this paragraph shall limit the Borrower’s obligations
set forth in this Section 9.03.


69

--------------------------------------------------------------------------------





Section 9.04    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than (i) the Borrower and its
Subsidiaries, (ii) natural persons and investment vehicles of natural persons
and (iii) any Defaulting Lender or any Subsidiary of a Defaulting Lender) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:
(A)the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten Business Days after having received a written
request for its consent to such proposed assignment; provided further that no
consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Article VII(a), (b), (h) or (i) has occurred and is continuing, any other
assignee; and
(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment, an Affiliate of a Lender or an Approved Fund.
(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under
Article VII(a), (b), (h) or (i) has occurred and is continuing;


70

--------------------------------------------------------------------------------





(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans or to prohibit assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of
Commitments or Loans;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and any of
its Subsidiaries, and their related parties or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03 to the extent that any claim thereunder relates to an
event arising prior to such assignment. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and any interest thereon
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the


71

--------------------------------------------------------------------------------





Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Sections 2.06(b), 2.17(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) (other than (i) the Borrower and its Subsidiaries, (ii) natural
persons and investment vehicles of natural persons and (iii) any Defaulting
Lender or any Subsidiary of a Defaulting Lender) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(e), it being
understood that the documentation required under Section 2.16(e) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant agrees to be subject to the provisions
of Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.18(b) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.


72

--------------------------------------------------------------------------------





(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless (x)
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or (y) such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.16 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender and in any event shall not be
entitled to any greater payment than the applicable Lender that sold such
participation to such Participant would have been entitled to receive. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, central bank or similar institution and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of


73

--------------------------------------------------------------------------------





the Loans, the termination of the Commitments or the termination of this
Agreement of any provision hereof.


Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in one or more counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective on the Effective Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
communication (including by electronic mail as a .pdf or .tif attachment) shall
be effective as delivery of a manually executed counterpart of this Agreement.
The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


Section 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all Obligations held by such Lender to the extent then due
and owing, irrespective of whether or not such Lender shall have made any demand
under this Agreement. Each Lender agrees to notify the Borrower promptly of its
exercise of any rights under this Section, but the failure to provide such
notice shall not otherwise limit its rights under this Section or result in any
liability to such Lender. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.


Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and any claim or controversy arising hereunder or related hereto
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York.


74

--------------------------------------------------------------------------------





(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)Each party to this Agreement irrevocably consents to service of process at
the address provided for in Section 9.01. Nothing in this Agreement will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.
Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    Confidentiality. (a) Each of the Administrative Agent, the
Agents, the Bookrunners and the Lenders (each, a “Disclosing Party”) agrees to
maintain the confidentiality of the Information (as defined below) in accordance
with such Person’s customary procedures for handling confidential information of
such nature, except that Information may be disclosed (i) to Related Parties of
such Disclosing Party, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed


75

--------------------------------------------------------------------------------





of the confidential nature of such Information and instructed to keep such
Information confidential), (ii) upon the request or demand of any regulatory
authority having jurisdiction over such Disclosing Party or its Affiliates (in
which case such Disclosing Party shall, except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority (x) promptly notify the
Borrower, in advance, to the extent permitted by law and (y) so furnish only
that portion of such information which the applicable Disclosing Party is
legally required to disclose), (iii) in any legal, judicial, administrative
proceeding or other compulsory process or as required by applicable law or
regulations (in which case such Disclosing Party shall except with respect to
any audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority (x) promptly
notify the Borrower, in advance, to the extent permitted by law and (y) so
furnish only that portion of such information which the applicable Disclosing
Party is legally required to disclose), (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions no less
restrictive than those of this Section, to (x) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (y) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (viii) with the consent of the Borrower or (vii) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to any Disclosing Party on a
non-confidential basis from a source other than the Borrower or any of its
Related Parties not known by such Disclosing Party to be disclosed by such
source in breach of any legal or contractual obligation to the Borrower or any
of its Related Parties. In addition, each Disclosing Party may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers in connection with the administration and management of this Agreement
and the other Loan Documents; provided that, no such Disclosing Party shall
disclose the identity of the Borrower. For the purposes of this Section,
“Information” means all information that is made available to any Disclosing
Party by or on behalf of the Borrower or any of its Related Parties in
connection with this Agreement and the transactions contemplated hereby, other
than any such information that is available to such Disclosing Party on a
non-confidential basis prior to disclosure by the Borrower or any of its Related
Parties, excluding any information which, to such Disclosing Party’s actual
knowledge, has been disclosed by the source of such information in violation of
a duty of confidentiality to the Borrower or any of its Affiliates. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(A)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE


76

--------------------------------------------------------------------------------





PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS SUBSIDIARIES,
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


Section 9.13    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


Section 9.14    Patriot Act. Each Lender subject to the Patriot Act hereby
notifies the Borrower and each Guarantor that, pursuant to Section 326 of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, including the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender to identify the Borrower and each Guarantor in accordance with the
Patriot Act.


Section 9.15    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


77

--------------------------------------------------------------------------------





(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 9.16    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Bookrunners are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent and the
Bookrunners, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Bookrunners
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person, (B) irrespective of whether any Lender, any
Bookrunner, the Administrative Agent or any of their Affiliates has advised or
is advising the Borrower on other matters, the Borrower shall not claim any such
fiduciary, advisory or agency relationship or services and the Borrower
acknowledges that none of the Administrative Agent, any Lender, any Bookrunner
or any of their Affiliates owes a fiduciary or similar duty to the Borrower in
connection with the Transactions or the process leading thereto and; and (iii)
the Administrative Agent, the Lenders and the Bookrunners and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and no
Agent nor any Bookrunner or Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates.
Section 9.17    Release of Guarantors. Notwithstanding anything to the contrary
contained herein or in any other Loan Document:
(a)A Guarantor shall automatically be released and discharged in full from its
obligations under the Guaranty upon the consummation of any transaction
permitted by this Agreement as a result of which such Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably


78

--------------------------------------------------------------------------------





authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.
(b)Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Guarantor from
its obligations under the Guaranty if, as of the time such Guarantor is released
and immediately after giving effect thereto, the Guaranty of such Guarantor is
not required by Section 5.09.
(c)At such time as the principal and interest with respect to all Loans and all
other monetary payment Obligations which are then due and payable (other than
contingent indemnification obligations and other Obligations expressly stated to
survive such payment and termination) have been paid in full and all Commitments
have been terminated or expired (such time, the “Facility Termination”), the
Guaranty and all obligations (other than those expressly stated to survive such
termination) of each Guarantor thereunder shall automatically terminate and be
released and discharged in full, all without delivery of any instrument or
performance of any act by any Person. Any such release of guarantee obligations
shall be deemed subject to the provision that such guarantee obligations shall
be reinstated if within 180 days after such release (or such longer period under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect during which any payment in respect of the
Obligations guaranteed thereby can be annulled, avoided, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid) any portion of any payment in respect of the Obligations
guaranteed thereby shall be rescinded or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made; provided, however, that any such
reinstated guarantee shall be released immediately upon the Obligations being
indefeasibly paid in full.
[SIGNATURE PAGES FOLLOW]






79

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 
KEURIG DR PEPPER INC.,
 
 
 
as Borrower
 
 
 
 
 
 
 
 
By
/s/ Ozan Dokmecioglu
 
 
 
 
Name: Ozan Dokmecioglu
 
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------





 
 
 
JPMORGAN CHASE BANK, N.A., as
 
 
 
Administrative Agent and Lender
 
 
 
 
 
 
 
 
By
/s/ Tony Yung
 
 
 
 
Name: Tony Yung
 
 
 
 
Title: Executive Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------





 
 
 
BANK OF AMERICA, N.A., as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Robert C. Megan
 
 
 
 
Name: Robert C. Megan
 
 
 
 
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------





 
 
 
GOLDMAN SACHS BANK USA, as Lender
 
 
 
 
 
 
 
 
 
 
 
 
By
/s/ Ryan Durkin
 
 
 
 
Name: Ryan Durkin
 
 
 
 
Title: Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[SIGNATURE PAGE TO CREDIT AGREEMENT]